Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's amendment
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney Matthew Curran (Reg. 71,094) on 1/19/2021.

3. Please amend the claims as following:
Claim 21 (Currently Amended):    A system for laser based wireless
power transmission to at least one receiver, said system comprising:
(a)    a transmitter comprising:
(i)    a diode laser adapted to emit a beam having a wavelength between
6900 cm-1 and 8200 cm-1 and a radiance greater than 800kW/m2/Steradian, and whose gain medium comprises a III-V semiconductor having a first bandgap between 0.8 eV and 1.1 eV; and
(ii)    a beam steering apparatus adapted to scan a field of view with said
beam;
(b)    a receiver-based detection system detecting an impingement of
said beam on one of said at least one receiver, said receiver-based detection system comprising:

(ii)    A III-V photovoltaic cell having at least one junction having a bandgap smaller than said first bandgap, but greater than 50% of said first bandgap, said III-V photovoltaic cell yielding 0.3 - 0.8V output; and
(iii)    a voltage converting circuit comprising an inductor and at least one semiconductor switch having a resistance of less than 10 Ohm; and
(c)    a controller, wirelessly connected through a communication channel to
said receiver-based detection system, and configured, upon receiving a signal from said receiver-based detection system, to cause at least one of:
 (i)    a change in a small signal gain of said gain medium,
(ii)    a change in the radiance of said beam,
(iii)    a change in a scan position of said beam steering apparatus,
(iv)    a change in a scan speed of said beam steering apparatus, and
(v)    a recording of the scan position defining a position of said
at least one receiver.

Allowable Subject Matter
4. 	Claims 21-22 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claim 21, the prior art of record ( e.g., Alpert ( US 20100320362), Anderson (US 20150283398) ,Winsor(US8614743B2), Frantz ( US20160079810) Symonds ( WO0038032)) teaches  a system for laser based wireless power transmission to at least one receiver, said system comprising:
(a)    a transmitter comprising:
(i)    a diode laser( [0239] of Alpert , diode laser) adapted to emit a beam, and 
(ii)    a beam steering apparatus adapted to scan a field of view with said beam ([0020] of Winsor, the beam steering enables the security camera system to scan an area or adjust the field of view ) ; (b)    a receiver-based detection system detecting the impingement of said beam on one of said at least one receiver(laser signal detected , step 142, in Fig. 10 of Alpert), said detection system comprising: (i)    a partially transparent surface for receiving said beam ( e.g., 111, Fig. 12 of Alpert, retroreflector includes mirror which is transparent, see [0009];
(ii)    A III-V photovoltaic cell  ( e.g., 102, Fig. 12 of Alpert) having at least one junction having a
bandgap ( see [0011] Frantz PV cell has a bandgap and includes INAS which is III-V PV cell); and (iii)    a voltage converting circuit ( [0058]  of Alpert, voltage converter in receiver) comprising an inductor  ( Symonds, 18, Fig. 1) and at least one semiconductor switch ( 30, Fig. 1 of Symonds) having a resistance of less than 10 Ohm ( 30 has on resistance about 0.55ohm, Symonds) ; and
(c)    a controller( control in transmitter, Fig. 11 of Alpert ), wirelessly connected through a communication channel to said receiver-based detection system ( 119, Fig. 11 of Alpert), and configured, upon receiving a signal from said receiver-based detection system, to cause at least one of: (i)    a change in the small signal gain of said gain medium ( see claim 57 and [0003] amply the gain medium), (ii)    a change in the radiance of said beam, (iii)    a change in a scan position of said beam steering apparatus, (iv)    a change in a scan speed of said beam steering apparatus, and (v)    a recording of the scan position defining a position of said at least one receiver.
However, the prior art of record fails to teach or suggest a diode laser adapted to emit a beam having a wavelength between a diode laser adapted to emit a beam having a wavelength between 6900 cm-1 and 8200 cm-1 and a radiance greater than 800kW/m2/Steradian, and 
Regard to claim 22, it depends on claim 21.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/PINPING SUN/Primary Examiner, Art Unit 2836